          Case 2:20-cv-02002-WB Document 30 Filed 08/31/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BIJAN FARHANGUI,                                           CIVIL ACTION
               Plaintiff,

                v.

 DOUGLAS R. GROSSINGER,                                     NO. 20-2002
                Defendants.

                                          ORDER

       AND NOW, this 28th day of August, 2020, upon consideration of Bijan Farhangui’s

Motion to Dismiss Douglas Grossinger’s Counterclaims (ECF No. 16), Grossinger’s Response in

Opposition (ECF No. 20), and Farhangui’s Reply in Support (ECF No. 26), it is ORDERED that

the Motion is GRANTED as to Grossinger’s claims for fraudulent concealment (Count I),

fraudulent inducement (Count II), fraudulent misrepresentation (Count III), negligent

misrepresentation (Count IV) and breach of the implied covenant of good faith (Count V); these

claims are DIMISSED WITH PREJUDICE. It is further ORDERED that the Motion is

DENIED as to Grossinger’s request for a declaratory judgment (Count VI).



                                                    BY THE COURT:

                                                    /s/Wendy Beetlestone, J.


                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
